Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Madden (Reg.No. 64528) on January 14, 2022.
The application has been amended as follows: 

1. (Currently Amended) A connector comprising a connection part connected to a different connector at one end thereof and a cable connection part connected to a cable at the other end thereof, wherein the connection part comprises: an electrical connection part including an internal conductor including a pin elongating in a first direction; and a physical connection part provided outside the electrical connection part to fix a relative position with respect to the different connector in connecting the connector to the different connector, and the electrical connection part is configured to be movable in the first direction with respect to the physical connection part , wherein the connector is shifted from a first state, where a distance from a front end of the connection part to a front end of the pin is a first distance, to a second state where a distance from the front end of the connection part to the front end of the pin is a second distance less than the first distance, and wherein the pin comprises a pin body part and a pin front end portion provided at a front end side of the pin body part, the pin front end portion having a diameter reduced by the pin body part, and a difference between the first distance and the second distance is greater than a length of the pin front end portion in the first direction. 
2. (Cancelled)
3. (Cancelled)
4. (Currently Amended) The connector of claim 1, wherein a difference between the first distance and the second distance is greater than a length of the pin in the first direction.
5.	(Currently Amended) The connector of claim 1, further comprising a first lock mechanism maintaining the first state.

6.	(Currently Amended) The connector of claim 1, further comprising a second lock mechanism maintaining the second state.
9. (Currently Amended) A method of connecting a connector, the method comprising the steps of: 
preparing a first connector including one end, the other end, an internal conductor moving forward or backward with respect to a side of the one end, and a physical connection part provided near the internal conductor; preparing a second connector including one other internal conductor and one other physical connection part; connecting the physical connection part of the first connector to the one other physical connection part of the second connector to fix a relative position of the first connector and the second connector; and moving forward the internal conductor of the first connector to electrically connect the internal conductor of the first connector to the one other internal conductor of the second connector, wherein the fixing of the relative position of the first connector and the second connector comprises placing the first connector and the second connector on the same axis.
10. (Cancelled)
12. (Currently Amended) The connecting method of claim 9, wherein the fixing of the relative position of the first connector and the second connector does not include electrically connecting the internal conductor of the first connector to the one other internal conductor of the second connector. 
Allowable Subject Matter
Claims 1, 4-9 and 11-12 are allowed.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 1 Kooiman (US. 2003/0092317 A) teaches “A connector comprising a connection part connected to another connector at one end thereof and a cable connection part connected to a cable at the other end thereof,
wherein

the connection part comprises:

an electrical connection part including an internal conductor including a pin elongating in a first direction; and
a physical connection part provided outside the electrical connection part to fix a  relative position with respect to the other connector in connecting the connector to the other connector, and
the electrical connection part is configured to be movable in the first direction with respect to the physical connection part, wherein the connector is shifted from a first state, where a distance from a front end of the connection part to a front end of the pin is a first distance, to a second state where a distance from the front end of the connection part to the front end of the pin is a second distance less than the first distance.”(Connector 10, connection part 26, different connector 14, cable connection part 42, and cable 12)
Kooiman (US. 2003/0092317 A) does not teach “wherein the pin comprises a pin body part and a pin front end portion provided at a front end side of the pin body part to a diameter reduced by the pin body part, and a difference between the first distance and the second distance is greater than a length of the pin front end portion in the first direction.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with remaining limitations of the amended claim 1, are neither taught nor suggested by the prior art of record, therefore the amended claim 1 is allowable.
Claims 4-8 are dependent on the amended claim 1 and are therefore allowable for the same reasons.  
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 9 Kooiman (US. 2003/0092317 A) teaches “) A connecting method of a connector, the connecting method comprising:
preparing a first connector including one end, the other end, an internal conductor moving forward or backward with respect to a side of the one end, and a physical connection part provided near the internal conductor;
preparing a second connector including one other internal conductor and one other physical connection part;
connecting the physical connection part of the first connector to the one other physical connection part of the second connector to fix a relative position of the first connector and the second connector; and
moving forward the internal conductor of the first connector to electrically connect the internal conductor of the first connector to the one other internal conductor of the second connector.”(Connector 10, internal conductor 46, physical connection part 24, and second connector 14)
Kooiman (US. 2003/0092317 A) does not teach “wherein the fixing of the relative position of the first connector and the second connector comprises placing the first connector and the second connector on the same axis.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 9, these limitations, in combination with remaining limitations of the amended claim 9, are neither taught nor suggested by the prior art of record, therefore the amended claim 9 is allowable.
Claims 11-12 are dependent on the amended claim 9 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831